Stolz, Judge.
The plaintiff, Electrical Machinery Co., an alleged insured of the defendant, Royal Globe, brought a declaratory judgment action against the plaintiff in a pending tort action, to determine the obligations of the defendant insurer in respect to settling, defending, or paying any final judgment in the pending tort action, and to enjoin the prosecution of the pending tort action until the present action is terminated. The plaintiff appeals from the grant of the defendant insurer’s motion for summary judgment. Held:
This appeal is controlled adversely to the plaintiff by Hoffman v. Ins. Co. of N. A., 130 Ga. App. 777 (204 SE2d 520), and cits.

Judgment affirmed.


Deen and Webb, JJ, concur.